Labwire, Inc. BlanketAgreement: 071306 | To Be Used For:Security Services VENDOR: Labwire, Inc. Shell Oil Company Address: 14133 Memorial Drive, Suite 1 910 Louisiana Street Houston, TX 77079 Houston, Texas 77002 Attn: Gary Butler Telephone: (281)797-6335 Fax: () Internet: garyb@labwire.com Ship To:As Per BUYER’S Release Bill To: Unless otherwise directed by BUYER’S release Order, invoices are to be directed to the following address: Shell Oil Company Attn: Richard T. Garcia OSP File room 22. 10B P.O. Box 2463 Houston, TX 77252-2463 Non-TaxableTaxableOwn UseResaleAccounting Code, BUYER’S Release xxDocument or AFE: As Per BUYER’S Release 1.Payment Terms of Net 30 days will be based on the date invoice is received. All invoices and packing slips must reference the applicable BUYER Release Document and be forwarded to the “Bill To” address. Failure to do so may delay or prevent payment. Delivery term: As per BUYER’S Release, if applicable Shipping Directions: As Per BUYER’S Release, if applicable Freight Charges: ()Prepaid & Allowed ( x )Prepaid/ Add to Invoice | ( ) Collect Notice: This form contains a Liability-Indemnity clause. Please read carefully. Scope & Duration This Blanket Agreement number 071306 (“Agreement”) between Shell Oil Company (“BUYER”) and Labwire, Inc. (“VENDOR”), having its principal office in Houston, Texas sets forth the terms and conditions pursuant to which VENDOR is to furnish Security Services which are further described in Attachment A (individually and/or collectively, “Work”), including necessary tools, labor, equipment, materials, supplies (other than those materials or supplies furnished by BUYER), transportation, testing, clean up, permits, and labor and supervision (including costs of worker’s compensation and/or employer’s liability insurance and all payroll taxes on such labor) necessary to provide the Work. This Agreement is effective as of August 1, 2006 (the “Effective Date”) and shall remain in effect until terminated as provided herein. In no event shall this Agreement exceed the maximum term duration of five (5) years from the Effective Date. Prior to termination, it is understood that BUYER may request a review and modification of these terms, including but not limited to, scope of work, performance indicators, pricing, etc. In the event of any conflict between the terms and conditions set forth in a BUYER Release Document hereunder and this Agreement, the terms and conditions of this Agreement prevail except to the extent the terms or conditions of the BUYER Release Document specifically state they supersede or amend the terms or conditions of this Agreement. Standard Terms and Conditions GENERAL CAUTION: Flammable liquids and gases may be present in equipment and work areas involved in performance of this Agreement. VENDOR must take extreme care in such performance, and accept the entire risk to VENDOR and VENDOR’S employees and property in connection herewith. 1.Contract. 1.1 This Agreement, when accepted by VENDOR in writing, constitutes the entire agreement between VENDOR and BUYER concerning its subject matter; and neither any contrary or additional conditions then specified by VENDOR nor any subsequent amendment or supplement shall have any effect without BUYER’S prior written approval. 1.2 Ethics. BUYER and VENDOR will base their relationship on mutual respect, honesty, and integrity. Neither party may accept or solicit gifts, entertainment, or other social favors to influence business decisions. Courtesies of nominal value and social invitations customary and proper under the circumstances are not unethical as long as they imply no business obligation whatsoever or do not involve significant or out-of-the-ordinary expense. 1.3 Changes. No changes in the Goods and/or Services under this Agreement or any BUYER Release Document shall be made without the written agreement of both BUYER and VENDOR. 2.Quality Assurance. 2.1 VENDOR warrants that any Service provided will be free of defects in workmanship and materials. VENDOR Services will be competent and any recommendations of its representatives will reflect their professional knowledge and judgment. If any Service fails to conform to this warranty any time within twelve (12) months after completion of the Service, VENDOR will provide Services to the same extent as under the original Agreement at VENDOR’S expense. VENDOR’S standard warranty period applies if longer than 12 months. 2.2 Neither BUYER’S inspection nor failure to inspect shall relieve VENDOR of any obligation hereunder. No acceptance or payment by BUYER shall constitute a waiver of the foregoing; and nothing herein shall exclude or limit any warranties implied by law. The remedies stated herein shall be cumulative of any other remedies available in law or equity and shall extend to BUYER, its successors, assigns, and customers. 3.Taxes. 3.1 BUYER shall pay to VENDOR, in addition to the prices provided for herein, any foreign or domestic duty, sales or use tax, fee, or other tax or charge (“Tax”) that VENDOR may be required by any municipal (including special taxing authority), state, federal or foreign government law, rule, regulation or order to collect or pay with respect to the sale, transportation, storage, delivery, installation or use of the Goods and/or Services delivered hereunder. 3.2 VENDOR shall indemnify BUYER against any liability and expense in excess of the amount of Tax due that is incurred by BUYER by reason of VENDOR’S failure properly to remit said Tax to the proper government agency. In the event that VENDOR recovers a refund of, or credit for, any Taxes paid to VENDOR by BUYER with respect to the sale of the Goods and/or Services herein described or of any taxes measured by the price of such Goods or Services or the gross receipts from such sale, then VENDOR agrees to refund to BUYER the full amount of such refund or credit. 3.3 Notwithstanding the above, VENDOR shall not collect, and BUYER shall not pay, any such Tax for which BUYER furnishes to VENDOR a properly completed exemption certificate or a direct payment permit certificate or for which VENDOR may claim an available exemption from Tax, such as exemption for export. BUYER shall be responsible for any Tax, penalty, and interest if such exemption certificate or direct payment permit certificate is later held by any proper authority to be invalid. Further, VENDOR shall not collect, BUYER shall not pay, and VENDOR shall indemnify BUYER against any liability for any Tax, fee or other charge based on or measured by the net income or net worth of VENDOR, or any employment related Tax, fee, or charge (including without limitation, withholdings for W-2, Social Security, Medicare, or unemployment compensation benefits). 3.4 This Agreement shall not be construed to establish a joint venture, partnership or other formal business organization. Furthermore, the Parties agree that this Agreement does not constitute a partnership for tax purposes. In the event that it is so construed, however, the Parties agree to be excluded from the provisions of Subchapter K of the United States Internal Revenue Code of 1986, as amended. 4.Compliance. 4.1 In performance hereunder and every activity connected therewith, VENDOR shall comply fully with all applicable laws, ordinances, rules and regulations, and when requested, shall furnish evidence satisfactory to BUYER of such compliance. Without limiting the foregoing, VENDOR warrants that (a) all articles and Goods furnished were and shall be produced and all Services performed in compliance with the Fair Labor Standards Act of 1938 as amended and (b) VENDOR shall notify BUYER if VENDOR or anyone performing services under this Agreement is a former employee of a Federal agency who is prohibited from receiving compensation under 41 U.S.C. 423. In its performance hereunder, VENDOR shall not employ, contract or subcontract with persons or entities who have or are suspected of having connections with organized crime, international terrorism, or interests in illicit drug or other internationally condemned activities. VENDOR, as a subcontractor under U.S. Government contracts, hereby certifies and confirms that VENDOR is and will remain in compliance with all Executive Orders and laws and the regulations issued thereunder required of subcontractors under U.S. government contracts, including, but not limited to the following which, as applicable, are incorporated herein by reference: Executive Order 11246, as amended; Section 402 of the Vietnam Era Veterans Readjustment Assistance Act of 1974, as amended; Section 503 of the Rehabilitation Act of 1973, as amended; Executive Order 11625, as amended; Executive Order 12138, as amended; Small Business Act, as amended; Anti-Kickback Enforcement Act of 1986; Drug-Free Workplace Act of 1988; Clean Air Act, as amended; Clean Water Act, as amended; Executive Order 11738, as amended. VENDOR will promptly furnish such further certificates and assurance of compliance with the foregoing as may from time to time be requested. 4.2 Export Control. VENDOR acknowledges that it is familiar with and will comply with all applicable regulations of the United States Department of Commerce and other government agencies concerning restrictions on participation in unsanctioned foreign boycotts and/or the export or re-export of United States origin goods, software and technical data, or the direct product thereof, to unauthorized persons or destinations. Where appropriate, VENDOR will assure that the export privileges of its employees, agents, and subcontractors have not been denied, suspended, or revoked, in whole or in part, and that such party is not listed on any restricted parties list published by the US government. Unless otherwise agreed by the parties, VENDOR will be responsible for obtaining any required U.S. government authorization, including but not limited to export licenses. Where appropriate, VENDOR will provide BUYER the Export Control Classification Number (ECCN) with any product shipment. VENDOR agrees to abide by all applicable regulations in respect of information supplied by or on behalf of BUYER, including but not limited to releases of technical data or software source code to foreign nationals located in the United States. 4.3 Background Checks. VENDOR, and its subcontractors, if any, will perform an appropriate background investigation of its employees before entry onto BUYER premises. Such backgroundinvestigation should include, but is not necessarily limited to, criminal record reports, Social Security traces, driving record reports, employment verification, and education verification, in accordance with federal, state and local laws. 4.4 Codes of Conduct. VENDOR acknowledges receipt of a copy of Shell’s US Code of Conduct. VENDOR shall ensure that such Code is respected by VENDOR and its subcontractors in relation to provision of Goods and Services under this Agreement. Also Vendor shall ensure that all work performed hereunder is in compliance with Attachment C, “Voluntary Principles on Security and Human Rights” and if applicable, “Use of Force” guidelines, attached hereto and made a part of this Agreement. 4.5 Publicity. VENDOR, its employees, agents, and subcontractors shall not prepare photographs, articles, press releases, or speeches about the existence of, scope of, or Work to be performed under this Agreement or any generalities or details about BUYER’S facilities or business plans without BUYER’S prior written consent.
